Lumpkin, P. J.
This case having gone to trial upon a petition and answer, the legal sufficiency of neither of which was challenged by the opposite party, and the evidence being amply sufficient to sustain the verdict which the jury returned in favor of the defendant, there was no abuse of discretion in overruling the plaintiff’s motion for a new trial, which was based on the general grounds alone.

Judgment affirmed.


AÜ the Justices concurring, except Lewis, J., absent.

Complaint. Before Judge Hart. Hancock superior court, June 1, 1901.
Strickland & Green and Hunt & Merritt, for plaintiff.
E. H. Lewis, for defendant.